DETAILED ACTION

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Tanaka (US 20080241554 A1).

Re claims 1 and 6, Tanaka teaches a display device, comprising:  a hard coat film 10 [18] on a display panel ([0040] A hard coat on a display surface, for example LCD, PDP (plasma display panel), CRT display and so on, making a display with excellent rub resistance) where the hard coat film comprises Applicant’s coating layer (hard coat layer 12, [14], Fig. 1) including acrylic resin ([21, 28] per claim 6) as well as a substrate (substrate film (triacetylcellulose film 11, [13], Fig 1). Tanaka also discloses that the hard coat film can be sandwiched with another triacetylcellulose film, i.e. Applicant’s optical thin film, to form a polarization plate which is on top of the display ([53-54]). This would result in a structure of optical thin film/hard coat film/display such that the hard coat layer 12 of the hard coat film is between the optical thin film and the display.
 
 Re claim 2, Tanaka teaches wherein the coating layer is directly in contact with a surface of the optical thin film facing the display panel. ([0040] – hard coat film is “pasted on a display”).
Re claims 3 – 4, Tanaka doesn’t teach properties of the coating layer having a Shear Loss Modules (G’) in a range of 10 Pa to 1000 Pa and a Shear Storage Modulus (G’) in a range of 100 Pa to 10000 Pa (per claim 3); nor a surface of the optical thin film facing away from the coating layer has a hardness greater than or equal to pencil hardness 5H (per claim 4).  However, as the same structure and materials are present as set forth above, the same or similar properties are expected absent evidence to the contrary.  
Re claim 7, given that the claim only broadly requires the display panel to be flexible and given that Tanaka discloses display panel as claimed, it is the examiner’s position that the display panel of Tanaka would necessarily have some degree of flexibility.
Re claim 8, there is no disclosure in Tanaka of adhesive layer between the optical thin film and the hard coating layer.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US20080241554A1 to Tanka. 
Re claims 5, Tanaka teaches the coating layer has a thickness in a range of 5 micrometers to 80 micrometers.  See [35]: Although there are no restrictions on the thickness of the coating layer, preferably it is in the 20 μm to 200 μm range, or to be more precise in the 40 μm to 80 μm range. If the thickness is under 20 μm, the film lacks sufficient strength for a substrate film. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have selected from the claimed 5 micrometers to 80 micrometers, the overlapping portion of 20 microns to 200 microns of the range taught by the Tanaka reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Tanaka (US20080241554A1) in view of Fumihiro et al. (JP 2015-24637 A.).

Re claims 9-10, Tanaka teaches suggestion of a display panel with touching functionality.  See [5, and 40] Use of display for repeated touching.  A hard coat film of the present invention can be pasted on a display surface, for example LCD, PDP (plasma display panel), CRT display and so on, making a display with excellent rub resistance.  Tanka doesn’t explicitly teach to claim 9, a functional module located between the coating layer and the display panel.  Tanka doesn’t explicitly teach to claim 10,  the coating layer is directly in contact with a surface of the functional module facing the optical thin film. Thus, Tanaka doesn’t explicitly teach a functional module such as a sensor but suggests one is present during the repeated touching in order for the cell phone, computers, TVs, or LCDs to function as a touch-screen display.  

Fumihuro teaches on page 2, “a hard coat film that is excellent in transparency, has a low surface friction coefficient, and has good antifouling properties and scratch resistance, and particularly relates to a hard coat for a touch panel that is directly operated with a finger on a screen. Currently, there are an increasing number of devices using touch panels that are operated by directly touching a display screen such as a smartphone with a finger (and thus inherently has a sensor in order for it to operate by sensing with said finger). The surface of such a touch panel is either hard-coated to prevent the panel from being scratched or is provided with a hard-coated film. The hard coat used here is not only scratch-resistant but also directly operated with the finger, so the oil on the finger may adhere to the hard coat surface, so the attached oil can be easily wiped off.”   

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to have added a functional module like a sensor on a surface of the hard coating of the combination for reasons set forth above by Fumihiro, namely to provide a functional end product of a TV or computer monitor. 


 
 
References of Interest 
	The remaining references listed on form(s) 892 and/or 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
  
KR20110025146A teaches an optical laminate polarizing plate with excellent light transmission.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787